                    Case 3:18-cv-06009-BJR Document 20 Filed 09/08/20 Page 1 of 3




 1

 2

 3

 4

 5                                                                  Hon. Barbara J. Rothstein

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
       ROBERT A. SHOBERG,                                      No. 3:18-cv-06009-BJR
 9

10                                         Plaintiff,          NOTICE OF SETTLEMENT

11                       vs.

12     GRAYS HARBOR COUNTY, et al,
13                                         Defendants.
14
            COME NOW the parties to this action by and through counsel of record, pursuant to
15
     section V of the Standing Order for All Civil Cases on file herein (Dkt. 19), and hereby notify the
16
     Court that all claims advanced by plaintiff against defendants have been settled. The parties
17
     anticipate a Stipulation and [Proposed] Order of Dismissal will be filed within two weeks.
18

19          Dated this 8th day of September, 2020.

20   LAW, LYMAN, DANIEL,
     KAMERRER & BOGDANOVICH, P.S.
21
     By     /s/ Guy Bogdanovich___
22   Guy Bogdanovich, WSBA #14777
     P.O. Box 11880
23   Olympia, WA 98508
     Office: (206) 754-3480
24   Email: gbogdanovich@lldkb.com
     Attorney for Defendants
25
26

       NOTICE OF SETTLEMENT – 1                                           LAW, LYMAN, DANIEL,
                                                                      KAMERRER & BOGDANOVICH, P.S.
                                                                                      ATTORNEYS AT LAW
       Cause No.:   3:18-cv-06009-BJR                                   2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                      P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                              (360) 754-3480 FAX: (360) 357-3511
                   Case 3:18-cv-06009-BJR Document 20 Filed 09/08/20 Page 2 of 3




 1   KATHERINE L. SVOBODA,
     Prosecuting Attorney for Grays Harbor County
 2
     By     /s/ Jennifer L. Wieland__
 3   Jennifer L. Wieland, WSBA #12141
     Senior Deputy Prosecuting Attorney
 4   102 W. Broadway Avenue, Room 102
     Montesano, WA 98563
 5   Office: (360)249-3951
     Email: jwieland@grays-harbor.wa.us
 6   Attorney for Defendants
 7   CAMPBELL LAW FIRM, INC., P.S.
 8   By      _/s/_Scott A. Campbell___
     Scott A. Campbell, WSBA #19595
 9   115 S. 1st Street
     Montesano, WA 98563
10   Office: (360)249-8482
     Email: scott@graysharborattorney.com
11   Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

      NOTICE OF SETTLEMENT – 2                                     LAW, LYMAN, DANIEL,
                                                               KAMERRER & BOGDANOVICH, P.S.
                                                                               ATTORNEYS AT LAW
      Cause No.:   3:18-cv-06009-BJR                             2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                               P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                       (360) 754-3480 FAX: (360) 357-3511
                    Case 3:18-cv-06009-BJR Document 20 Filed 09/08/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2          I certify, under penalty of perjury, under the laws of the United States of America and
 3   the State of Washington that on the date specified below, I electronically filed the foregoing
 4   with the Clerk of the Court using the CM/ECF system who will deliver the same to the parties
 5   as follows:
 6   Plaintiff:
 7   Scott A. Campbell, scott@graysharborattorney.com
 8
     Defendants’ Co-Counsel:
 9
     Jennifer L. Wieland, jwieland@co.grays-harbor.wa.us
10
            Dated this 8th day of September, 2020 at Tumwater, Washington.
11

12
                                                      /s/Lisa Gates
13                                             Lisa Gates
                                               Legal Assistant to Guy Bogdanovich
14

15

16

17

18

19

20

21

22

23

24

25
26

       NOTICE OF SETTLEMENT – 3                                           LAW, LYMAN, DANIEL,
                                                                      KAMERRER & BOGDANOVICH, P.S.
                                                                                      ATTORNEYS AT LAW
       Cause No.:   3:18-cv-06009-BJR                                   2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                      P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                              (360) 754-3480 FAX: (360) 357-3511
